          Case 5:21-cr-00021-R Document 129 Filed 05/27/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          CR-21-21-R
                                              )
TAYLOR McKALE THOMASON,                       )
MARY ELIZABETH SANCHEZ, and                   )
KADE LARUE RICE,                              )
                                              )
              Defendants.                     )

                                          ORDER

       Before the Court is Defendant Mary Elizabeth Sanchez’s Motion for Bill of

Particulars. Doc. No. 102. Defendants Taylor McKale Thomason and Kade Larue Rice

joined in Defendant Sanchez’s Motion in Doc. Nos. 107 and 110. The Government

responded in opposition, Doc. No. 118.

       “The purpose of a bill of particulars is to inform the defendant of the charge against

[her] with sufficient precision to allow [her] to prepare [her] defense, to minimize surprise

at trial, and to enable [her] to plead double jeopardy in the event of a later prosecution for

the same offense.” United States v. Dunn, 841 F.2d 1026, 1029 (10th Cir. 1988) (quoting

United States v. Cole, 755 F.2d 748, 760 (11th Cir. 1985)). “[T]he defendant is not entitled

to notice of all of the evidence the government intends to produce, but only the theory of

the government’s case.” United States v. Ivy, 83 F.3d 1266, 1281 (10th Cir. 1996) (quoting

United States v. Levine, 983 F.2d 165, 167 (10th Cir. 1992)).
           Case 5:21-cr-00021-R Document 129 Filed 05/27/21 Page 2 of 2




       The Indictment in this case provides Defendants with information as to the essential

elements, dates, and the controlled substance of the offense. Doc. No. 32, p. 1 (stating that

the period in question occurred from on or about November 12, 2020 to November 16,

2020). Further, the Government has provided discovery “demonstrat[ing] that [the]

Defendants planned a trip from Ponca City, Oklahoma to Calexico, California,” and that

such trip involved travel in a vehicle with 70 kilograms of methamphetamine. Doc. No.

118, p. 3. The Indictment, together with the extensive voluntary discovery, is more than

adequate to satisfy the purpose served by a bill of particulars and negates any need for a

bill of particulars.

       Therefore, the Court finds the Defendants have been sufficiently apprised of the

charges against them to prepare an adequate defense and avoid prejudicial surprise at trial.

Accordingly, each of the Defendant’s motions for a bill of particulars (Doc. Nos. 102, 107,

& 110) is hereby DENIED.

       IT IS SO ORDERED on this 27th day of May 2021.




                                             2
